 WALNUT HILLS COUNTRY CLUB81Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All employees at the Mariemont Inn at Cincinnati, Ohio, includingthe restaurant and bar, but excluding all office clerical employees,room clerks, guards, professional employees, and supervisors as de-fined by the Act.[Text of Direction of Election omitted from publication.]Walnut Hills Country ClubandHotel&Restaurant Employees& Bartenders International Union,Local235, AFL-CIO, Peti-tioner.Case No. 7-RC-5551.November 19, 1963DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer David G.Heilbrun.The Hearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].Upon the entire record in this case, the Board findrs :1.The Employer operates a private golf and country club in Lan-sing,Michigan. It furnishes recreational facilities in the form of agolf course and a swimming pool to its members and their guests.It also sells food and beverages to its members and guests, operatingfor that purpose a kitchen, dining room, bar, and grill, the facilitiesof which are available for banquets and social functions of variouseducational, civic, and social groups, when sponsored by a member.The club hasapproximately 460 members.During the 12-month period ending May 1963, the Employer's grossrevenues amounted, to $440,154.During the calendar year 1962, theEmployer's purchases of goods originating outside the State of Mich-igan amounted to $50,095.Of this amount, $6,394 reflects the value ofgoods purchased directly from outside Michigan, and the remainderthe value of goods purchased from suppliers within Michigan, whoin turn purchased the goods directly from points outside that State.The Employer contends that its operations do not affect commercewithin the meaning of the Act, but that in any event the Board shouldnot assert jurisdiction because its operations do not satisfy the juris-dictional standard established for retail enterprises.145 NLRB No. 9.734-07064-vol. 145-7 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe reject the first contention. It is now well settled that an em-ployer's operations may affect commerce by reason of its purchasesof goods which are brought into the State by its supplier.' Here thevolume of such purchases is substantial.We find, therefore, that theEmployer's operations do affect commerce within the meaning ofSection 2 (7) of the Act. As to the second contention, the record showsthat the Employer's annual purchases of goods originating fromplaces outside the State of Michigan total more than the $50,000 estab-lished as the minimum jurisdictional amount for nonretail enter-prises.2However, the Employer's operations are basically retail innature.We therefore now decide the question left open in theElPaso'andChartiers'country club decisions, and hold that the retailstandard is the applicable standard for operations of the nature en-gaged in by the Employer.As the Employer's gross revenues areless than the $500,000 required under that standard,' we find that itwill not effectuate the policies of the Act to assert jurisdiction herein.Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]IN.L.R.B. v. RelianceFuel Oil Corporation,371 U.S. 224.2SeeSiemensMailing Service,122 NLRB 81, 85.s El Paso Country Club, Inc.,132 NLRB 942.4 Pennsylvania Labor Relations Board(Chartiers Country Club),139 NLRB 741.5Carolina Supplies and CementCo., 122 NLRB 88, 89.Davis Cafeteria,Inc., and Polly Davis Broward Cafeteria, Inc.andHotel& Restaurant Employees&Bartenders Union,Local339, AFL-CIO.Case No. 12-CA-2606.November 00, 1963DECISION AND ORDEROn August 12, 1963, Trial Examiner Rosanna A. Blake issued herIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices within the meaning of the Act and recommending thatthey cease and desist therefrom and take certain affirmative action, asset forth in the attached Intermediate Report.Thereafter, the Re-spondents filed exceptions to the Intermediate Report and a supportingbrief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to u three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner made at,the hearing and finds that no prejudicial error was committed. The145 NLRB No. 15.